Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 6, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 

Applicant has amended the claims to require a plurality of strings connecting via a bonding material and an interconnect and alleges that neither DeGroot nor any modifying reference teaches such a configuration. However, such strings are routine and conventional in the art and are displayed in prior art in Hacke and Gonzalez. As such, modified DeGroot renders obvious the use of a plurality of strings of cells electrically connected together as claimed and discussed in detail in the rejection below. 

Applicant’s argument against DeGroot’s failure to teach a bypass diode is not commensurate in scope with the rejection on record as DeGroot was not relied upon to teach a bypass diode. 

Examiner notes, deletion of the bypass conductor limitation from the independent claims removes the requirement of Maruyama from the rejection on record. 

Applicant has failed to sufficiently rebut the prima facie obviousness determination on record and as such, the rejection is maintained without deficiency.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-12, 14-17, 21-25  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the claim recites a bypass diode tap for providing connection point for “a bypass diode” then recites “a bypass diode”. It is unclear if the subsequent recitation is recalling the previously claimed bypass diode or a separate and distinct feature. Revision is required. 

Examiner notes, although not indefinite, Applicant is advised to amend Claim 1 to recite “bypass diode electrically connected to the bypass diode tap”. 

Regarding Claim 25, the claim recites “the solar cell” however, it is unclear which of the first string or second string of solar cells Applicant refers to by recitation of “the solar cell”. It is unclear if a single solar cell within a single string must comply with the requirements of Claim 25 or if all solar cells within a single string or all solar cells within all strings. Revision is required. 

All claims not addressed are rejected as depending from Claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).



Claims 1-3, 5-12, 14, 21-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO2012033657 by DeGroot et al (hereinafter DeGroot) in view of US 20100147364 by Gonzalez et al (hereinafter Gonzalez), US 20080216887 by Hacke et al (hereinafter Hacke). 

Regarding Claim 1, DeGroot discloses a solar cell assembly comprising a first string of solar cells being rectangular or substantially rectangular (Fig. 1 teaching the claimed “a first string of rectangular or substantially rectangular solar cells arranged in line with long sides of adjacent solar cells overlapping”). The cells are conductively bonded to each other with a conductive bonding material to connect the cells in series ([0039] teaching the claimed “and conductively bonded to each other with an electrically conductive bonding material to electrically connect the solar cells in series”). 

DeGroot does not disclose two adjacent strings, however, use of strings of solar cells to form modules is routine and conventional in the art known to increase output in comparison to a single string. This is supported by Gonzalez which discloses two strings of solar cells attached via an interconnect (Fig. 6B for example teaching the claimed “and a second string of solar cells”). Inclusion of a second string of solar cells is no more than combining two known elements, i.e. a first solar cell strings and a second solar cell strings, to produce the known result of increased energy output. The claimed subject matter simply combines prior art elements according to known methods to yield predictable results.  See MPEP 2141 (III) Rationale A, KSR v. Teleflex (Supreme Court 2007). 



DeGroot fails to disclose the buses of the front and back are contact pads. 

However, Hacke discloses various configurations for bus bars within solar cell devices include a configuration wherein a plurality of discrete contact pads are used to form a bus having a plurality of conductors extending between and electrically connecting the discrete contact pads (Fig. 3A teaching the claimed " the front bus contact comprising a plurality of front contact pads, a rear bus contact including a plurality of rear contact pads " limitation). This type of configuration facilitates electrical interconnection greater than a single bus bar ([0039]).

Therefore, a skilled artisan would be motivated to use the interconnected discrete contact pads disclosed by Hacke as opposed to a single bus bar, as disclosed by DeGroot, in DeGroot's solar assembly in order to facilitate greater electrical interconnection (Hacke [0039]).

Modified DeGroot discloses an interconnect which connects the adjacent strings (Gonzalez 607A Fig. 6B teaching the claimed “an interconnect different from the electrically conductive bonding material, the interconnect located at an end of the first string and electrically connecting the firs string of solar cells to the second string of solar cells, the interconnect having a long axis parallel to the long sides of adjacent solar cells in the first string of solar cells”). 

Modified DeGroot fails to disclose a bypass diode. 

However, Gonzalez discloses placing bypass diodes on the back surface of cells within a solar cell string such that the bypass diodes are connected to interconnects which connect adjacent cells in the string (Fig. 6B [0028]-[0029]) wherein a bypass diode connector connects the diode to the interconnect between strings (Fig. 6B) corresponding to the claimed “a bypass diode tap located at one end of the interconnect, the bypass diode tap configured to provide a connection point for a bypass diode, the bypass diode electrically connected the bypass diode tap” limitation. The bypass diodes allow for bypassing a cell during malfunction ([0028]-[0029]). 

Therefore, a skilled artisan would readily appreciate that bypass diodes and associated electrical connections can be added to modified DeGroot’s assembly, as taught by Gonzalez, as bypass diodes allow for bypassing a cell in the string during malfunction (Gonzalez [0028]-[0029]).

Regarding Claim 2, modified DeGroot discloses two adjacent solar cells are connected via the electrically conductive adhesive such that the first end of a first cell is aligned with and connected to an adjacent cell in an overlapping manner wherein the front bus of the first cell is aligned with the back bus 
 
Regarding Claim 3, modified DeGroot discloses the read contact pads would be close to, or “near” the center of each solar cell, thereby reading on the claimed “wherein the plurality of rear contact pads are located near the center of the rear surface of the solar cell and run parallel to the long side of the solar cell”. The term “near” being a relative term such that the contact being closer in proximity to the center of the cell than, for example the opposing end of the cell, would necessarily satisfy the claimed “near” requirement.  
 
Regarding Claim 5, modified DeGroot discloses the conductive element such that the element and the conductive adhesive are two separate features, wherein the conductive element may read on the claimed “further comprising a mechanically compliant electrical interconnect conductively bonded to the rear bus contact of one of the solar cells located at an intermediate position along the string of solar cells” as it is located between two cells within a string of two cells thereby being located at a center location of the string. See DeGroot Fig. 3. 

Regarding Claim 6, modified DeGroot discloses when using contact pads, the discrete contact pads may be connected by thinner connectors there between (see Hacke Fig. 3A for example, teaching the claimed “wherein the front contact pads connected by thinner conductors therebetween and the 
 
Regarding Claim 7, modified DeGroot discloses when using contact pads, the discrete contact pads may be connected by thinner connectors there between (see Hacke Fig. 3A for example, teaching the claimed “wherein the rear contact pads are connected by thinner conductors therebetween”).  

Regarding Claim 8, modified DeGroot discloses contact pads may be configured in a one-to-one assembly with the fingers of the solar cells such that the electrical contact would be established between the contact pads, bypass conductor and fingers (Hacke Fig. 2B for example, teaching the claimed “wherein the front metallization pattern electrically connects the front contact pads to each other only through the bypass conductor and the plurality of fingers on the front surface and the electrically conductive bonding material is in contact with and electrically Bconnects the front contact pads to perform the current collection function of a bus bar”). The functionality set forth in Claim 8 regarding the electrically conductive bonding material does not further limit the structure of the instant invention as the conductive bonding material would necessarily contact and be in electrical connection with the electrical features of the solar cells, thereby executing a current collection functionality. If Applicant believes a structural distinction exists between the conductive adhesive of the instant 
 
Regarding Claim 9, modified DeGroot discloses the contact pads would necessarily be electrically connected to a plurality of the finger electrodes via no less than the bypass conductor disposed on the front surface thereof to connect adjacent fingers (Hacke Fig. 3B teaching the claimed “wherein each of the plurality of contact pads of the front bus contact is connected to two or more of the plurality of fingers on the front surface”).  
 
Regarding Claim 10, modified DeGroot does not disclose the width of the rear contact pads explicitly, however, the width of bus contact pads would be a known result effective variable in the art. Increasing the width, perpendicular to the long axis, would increase conductivity and contact between the cell and an adjacent cell via the bonding material, however, would also contribute to manufacturing cost and overall cell weight and material requirements. As such, a skilled artisan would appreciate the width of the bus bar contact pads on the rear surface of the solar cells within the string disclosed by modified DeGroot should be optimizes, requiring no more than routine experimentation to arrive at the claimed width, thereby rendering obvious the claimed “wherein the front and rear bus contacts have widths perpendicular to its long axis of less than or equal to about 3 mm”. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).


 
Regarding Claim 12, the resulting combination of DeGroot with Hacke includes use of contact pads to replace a single bus bar along the front and back surface of each solar cell. Modified DeGroot provides no reason or rationale to further modify the contact pads between the front and back surfaces, therefore, the same contact pads would be used on the front and back surface, resulting in the front and back contact pads having the same widths, reading on the claimed “wherein the rear contact pad has a width of about 1 to about 3 times the width of the front bus contact.”.  

Regarding Claim 14, modified DeGroot does not disclose a ratio wherein the length of the solar cells is greater than 3 times the width. However, the dimensions of a solar cell would be a result effective variable. DeGroot explicitly discloses the long side of the solar cells are used to directly connect to an adjacent cell (Fig. 1a for example). Increasing the length over which the cells directly connect would improve the electrical connection between the cells and reduce resistance. However, as the length of the cell increases and improves contact with an adjacent cell, the amount of light incident surface would decrease with decreasing width of the cell. As such, a skilled artisan would appreciate the aspect ratio of each cell should be optimized to maximize light conversion and reduce resistance, thereby requiring no more than routine experimentation to arrive at the claimed range, rendering obvious the claimed “wherein the ratio of the length of a long side of the rectangular or substantially In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding Claim 21, modified DeGroot discloses the interconnects include extensions, which would constitute “tabs” extended therefrom which connect to the adjacent string ( Gonzalez Fig. 6B teaching the claimed “the interconnect comprises a plurality of tabs configured to provide connection points to either the first or second string of solar cells”. 

Regarding Claim 22, modified DeGroot discloses the interconnects are formed of metal thereby satisfying the definition of “mechanically compliant” set forth in the instant disclosure, rendering obvious the claimed “wherein the interconnect is mechanically compliant”. 

Regarding Claim 23, modified DeGroot discloses the bypass diode “tap” is a ribbon which extends to a side of the first string (Gonzalez Fig. 6B teaching the claimed “wherein the bypass diode tap is a ribbon that extends laterally to a side of the first string of solar cells to connect to the first bypass diode”). 

Regarding Claim 24, modified DeGroot disclose each string includes a first and second end (DeGroot Fig. 1 teaching the claimed “wherein the first string includes a first end and a second end”) and 

Regarding Claim 25, modified DeGroot discloses rear contact pads being located “near” a middle of the rear surface of each solar cell (DeGroot Fig. 1 and Hacke Fig. 3A teaching the claimed “wherein the rear contact pads are located near a middle of the rear surface along a length of the solar cell”). 

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeGroot in view of Hacke and Gonzalez as applied to claim  1 above, and further in view of JP 2008135655 by Maruyama et al (hereinafter Maruyama). 

Regarding Claim 15, modified DeGroot discloses the limitations of Claim 1 but fails to disclose a bypass conductor. 


3 corresponding to the claimed "a bypass conductor interconnecting two or more of the fingers to electrically bypass cracks that may form between the bypass conductor and the front bus contact" limitation). The bypass conductor is narrower than the bus bar (Maruyama Fig. 3 teaching the claimed “wherein the bypass conductor has a width perpendicular to its long axis narrower than the width of the front bus contact and interconnects two or more of the plurality of fingers”).  The auxiliary electrode is used to improve power efficiency in the case of bus bar delamination ([0007]-[0009)).

	Therefore, a skilled artisan would be readily motivated to add an auxiliary electrode in proximity to the bus bar of DeGroot’s solar cells, as taught by Maruyama, in order to improve power efficiency in the case of bus bar delamination (Maruyama [0007]-[0009]). 

Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeGroot in view of Hacke and Gonzalez as applied to claim  1 above, and further in view of US 20140096823 by Fu et al (hereinafter Fu).

Regarding Claim 16, modified DeGroot discloses the limitations of Claim 1 but fails to disclose end conductors. 

However, Fu discloses adding end conductors across the outside edge of a plurality of fingers within a solar cell (318 Fig. 3A corresponding to the claimed "wherein the front surface of each solar cell further comprises an end conductor that interconnects two or more of the plurality of fingers at their ends opposite from the front bus contact to electrically bypass cracks that may form between the 

Therefore a skilled artisan would be motivated to add end conductors along the outside edge of the finger electrodes disclosed by modified DeGroot, as taught by Fu, in order to prevent any open ends of the finger electrodes (Fu [0042]).

Regarding Claim 17, modified DeGroot discloses the end conductors are the same in dimensions as the finger electrodes to which they are connected (Fu Fig. 3A teaching the claimed “wherein the end conductor has a width perpendicular to its long axis that is the same as the width of a finger”).  
 
Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeGroot, Hacke and Gonzalez. 

Regarding Claim 18, DeGroot discloses a solar cell assembly comprising a first string of solar cells which may be silicon ([0029]) being rectangular or substantially rectangular (Fig. 1 teaching the claimed “a first string of rectangular or substantially rectangular silicon solar cells arranged in line with long sides of adjacent solar cells overlapping”). Although DeGroot does not explicitly state crystalline silicon may be used, skilled artisans would appreciate that both amorphous and crystalline silicon are known, routine and conventional crystalline states for silicon use in solar cells such that crystalline silicon is known to be more efficient in solar energy conversion than amorphous, such that it would have been obvious to use any known, routine and conventional state of silicon, including crystalline, to form DeGroot’s solar cell assembly. 



Each cell comprises a front surface having a front electrode including fingers and a bus bar (27, 29 Fig. 1a teaching the claimed “a first end solar cell located at a first end of the first string having a front surface, a rear surface, and an electrically conductive front surface metallization on the front surface, wherein the front surface metallization of the first end solar cell comprises a plurality of fingers connected to a front bus contact running adjacent to a first long side of the solar cell”) and a back electrode (22 Fig. 4 teaching the claimed “a second end solar cell located at a second end of the first string having a front surface, a rear surface, and an electrically conductive rear surface metallization on the rear surface, wherein the rear surface metallization of the second end solar cell comprises a rear bus contact”). A conductive element which comprises the conductive bonding material connects the back surface electrode of a first cell to the front surface electrodes of an adjacent cell (60 Fig. 4, 5 teaching the claimed “wherein for each pair of adjacent solar cells in the first string, the electrically conductive bonding material is bonded to and electrically interconnects the front bus contact of one of the pair of adjacent solar cells and the rear bus contact of another of the pair of adjacent solar cells to at least partially perform a current collecting function of a bus bar”).  

DeGroot fails to disclose the buses of the front and back are contact pads. 

However, Hacke discloses various configurations for bus bars within solar cell devices include a configuration wherein a plurality of discrete contact pads are used to form a bus having a plurality of conductors extending between and electrically connecting the discrete contact pads (Fig. 3A 

Therefore, a skilled artisan would be motivated to use the interconnected discrete contact pads disclosed by Hacke as opposed to a single bus bar, as disclosed by DeGroot, in DeGroot's solar assembly in order to facilitate greater electrical interconnection (Hacke [0039]).

Modified DeGroot does not disclose two adjacent strings, however, use of strings of solar cells to form modules is routine and conventional in the art known to increase output in comparison to a single string. This is supported by Gonzalez which discloses two strings of solar cells attached via an interconnect (Fig. 6B for example teaching the claimed “wherein either the first or the second electrically conductive interconnects is electrically connected to a second string of rectangular or substantially rectangular crystalline silicon solar cells”). Inclusion of a second string of solar cells is no more than combining two known elements, i.e. a first solar cell strings and a second solar cell strings, to produce the known result of increased energy output. The claimed subject matter simply combines prior art elements according to known methods to yield predictable results.  See MPEP 2141 (III) Rationale A, KSR v. Teleflex (Supreme Court 2007). 

Therefore, in combination, modified DeGroot discloses two adjacent strings connected via an electrical interconnect wherein an interconnect is disposed on both ends of each string (Gonzalez Fig. 6B teaching the claimed “a first electrically conducive interconnect different from the electrically conductive bonding material conductively bonded to the front bus contact of the first end solar cell, a second electrically conductive interconnect different from the electrically conductive bonding material, 

Modified DeGroot discloses a first terminal interconnect connected to the back surface of the last cell within the string (70 Fig. 9 teaching the claimed “a first electrically conductive interconnect conductively bonded to the front bus contact of the first end solar cell”) and a second terminal interconnect connect to the front surface of the first cell within the string (70 Fig. 9 teaching the claimed “a second electrically conductive interconnect conductively bonded to the rear bus contact of the second end solar cell”). 

However, Gonzalez discloses placing bypass diodes on the back surface of cells within a solar cell string such that the bypass diodes are connected to interconnects which connect adjacent cells in the string (Fig. 6B [0028]-[0029]) wherein a bypass diode connector connects the diode to the interconnect between strings (Fig. 6B) corresponding to the claimed “the first and second interconnects each comprising a bypass diode tap located at one end of the interconnects, a bypass diode tap located at one end of the interconnect, the bypass diode tap configured to provide a connection point for a bypass diode, the bypass diode electrically connected the between the first and second interconnects” limitation. The bypass diodes allow for bypassing a cell during malfunction ([0028]-[0029]). 

Therefore, a skilled artisan would readily appreciate that bypass diodes and associated electrical connections can be added to modified DeGroot’s assembly, as taught by Gonzalez, as bypass diodes allow for bypassing a cell in the string during malfunction (Gonzalez [0028]-[0029]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721